Name: Council Regulation (EEC) No 1950/81 of 13 July 1981 fixing cereal prices for the 1981/82 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 20. 7. 81 Official Journal of the European Communities No L 198 /3 COUNCIL REGULATION (EEC) No 1950/81 of 13 July 1981 fixing cereal prices for the 1981/82 marketing year Whereas, in order to ensure the fluidity of the Community barley and maize markets, the ratio between the relative values of the two cereals concerned for use in animal feed should be adjusted; Whereas, for the purposes of fixing the target price for common wheat, the reference price for this product is to be fixed at a level corresponding to the medium bread-making quality; whereas, in calculating this price, account should be taken of the difference between the return on production of common wheat of medium bread-making quality and that of common wheat of non-bread-making quality which is at present taken to be 16 6% ; Whereas the intervention prices for the durum wheat and rye and the reference price for common wheat applicable in Greece are to be fixed in accordance with Article 59 (3 ) (a) of the 1979 Act of Accession, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals (*), as last amended by Council Regulation (EEC) No 1949/81 ( 2), and in particular Articles 3 (6 ), 4 and 8 (2 ) thereof, Having regard to the proposal from the Commission (3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee (s ), Whereas the markets and prices policy, based on modern farms, is the main instrument of the incomes policy in agriculture ; whereas full advantage cannot be drawn from such a policy unless it is integrated into the common agricultural policy as a whole, including a dynamic social and structural policy and the application of the rules on competition contained in the Treaty ; Whereas the intervention prices and target prices for the principal cereals and the reference prices for common wheat of bread-making quality must be fixed in such a way as to promote a balance between the different sections of production on the basis of actual market requirements ; Whereas, in the case of the application of special intervention measures concerning common wheat which meets the minimum requirements for bread-making, it will be necessary to reduce the reference price on a flat-rate basis ; HAS ADOPTED THIS REGULATION: Article 1 For the 1981 /82 marketing year, cereal prices shall be those fixed in the Annex . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 July 1981 . For the Council The President Lord CARRINGTON (*) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 2 of this Official Journal . ( 3) OJ No C 75, 3.4. 1981 , p. 1 . ( 4 ) OJ No C 90, 21 . 4 . 1981 , p. 101 . ( s ) OJ No C 159, 29. 6 . 1981 , p . 27 . No L 198 / 4 Official Journal of the European Communities 20 . 7 . 81 ANNEX (ECU/tonne) COMMON WHEAT Single common intervention price 165 ¢ 23 Reference price : 0 )  Community of Nine 192*72  Greece 182*44 Target price 230 ¢ 55 RYE Single common intervention price  Community of Nine 165*23 ( 2 )  Greece 163*04 Target price 210 * 00 BARLEY Single common intervention price 165  23 Target price 210 * 00 MAIZE Single common intervention price 165*23 Target price 2 10 ¢ 00 ! DURUM WHEAT Single intervention price  Community of Nine 274 ¢ 99  Greece 251*79 Target price 311 * 48 (') This price shall be reduced by 7 * 88 ECU / tonne where an intervention measure is applied at the level of minimum bread-making quality . ( 2 ) This price shall be increased by 3-97 ECU / tonne (Article 3 ( 1 ) of Regulation ( EEC ) No 2727 / 75 ).